      Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 1 of 10 PageID #:42




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRACEY L. MASSEY, individually and on                )
    behalf of all others similarly situated,         )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Case No. 1:19-cv-07056
                                                     )
SUNPATH, LTD.,                                       )       The Honorable Ronald A. Guzman
                                                     )
        Defendant.                                   )

     MEMORANDUM IN SUPPORT OF DEFENDANT SUNPATH, LTD.’S MOTION TO
             DISMISS FOR LACK OF PERSONAL JURISDICTION

        COMES NOW Defendant SunPath, Ltd. (“SunPath” or “Defendant”), by counsel, and

hereby submits this Memorandum in Support of its Motion to Dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(2).

I.      INTRODUCTION

        SunPath is a corporation formed in Delaware and headquartered in Braintree,

Massachusetts, with no offices in Illinois. It is a third party administrator of extended service

contracts for automobiles. In other words, it is engaged in the business of servicing incoming

claims by policy holders and providing customer service for such policy holders. SunPath does

not engage in outbound telemarketing whatsoever. Accordingly, Plaintiff Tracey L. Massey’s

(“Plaintiff”) unsubstantiated, mistaken allegations that SunPath is directly liable for unlawful

telemarketing calls to his cell phone (and to two putative classes’ cell phones for that matter) are

a wholly deficient basis by which this Court may exert personal jurisdiction over SunPath.

Plaintiff’s search for the real caller must go on without holding SunPath hostage to this case.
      Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 2 of 10 PageID #:42




        As set forth below and as substantiated by a declaration in support of this Motion, the

First Amended Complaint must be dismissed in its entirety pursuant to Rule 12(b)(2) of the

Federal Rules of Civil Procedure.

II.     ARGUMENT

        A.     Legal Standard

        A case must be dismissed pursuant to Rule 12(b)(2) for lack of personal jurisdiction when

the plaintiff fails to plead sufficient facts to support a reasonable inference that the defendant can

be subjected to jurisdiction within the state. See Hitz Entm’t Corp. v. Mosley, No. 16 C 1199,

2017 U.S. Dist. LEXIS 14259, at *2 n.1 (N.D. Ill. Feb. 1, 2017) (citing Purdue Research Found.

v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782-83 (7th Cir. 2003)).             A court may receive

affidavits to determine whether personal jurisdiction exists. Purdue Research Found., 338 F.3d

at 782. “Once a defendant submits affidavits or other evidence to counter a plaintiff's assertion

that jurisdiction exists, the burden shifts back to the plaintiff to submit affirmative evidence

supporting jurisdiction.” Bab Sys. v. Pilatus Inv. Grp., Inc., 05 C 3038, 2007 U.S. Dist. LEXIS

7232, at *3-4 (N.D. Ill. Jan. 31, 2007) (citing Purdue Research Foundation, 338 F.3d at 782).

“The Seventh Circuit instructs that ‘[i]n evaluating whether the prima facie standard has been

satisfied, the plaintiff is entitled to the resolution in its favor of all disputes concerning relevant

facts presented in the record.’” ABN AMRO, Inc. v. Capital Int’l, Ltd., 595 F. Supp. 2d 805, 818

(N.D. Ill. 2008) (quoting Purdue Research Found., 338 F.3d at 782).

        B.     This Court Should Dismiss the Complaint for Lack of Personal Jurisdiction
               Over SunPath.

        This Court may exercise personal jurisdiction over a nonresident defendant like SunPath

only “if it would be allowed under either the Illinois Constitution or the United States

Constitution.” Mobile Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Houston Metroplex,


                                                 -2-
    Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 3 of 10 PageID #:42




P.A., 623 F.3d 440, 443 (7th Cir. 2010) (citing 735 ILL. COMP. STAT. 5/2-209(c)). “[T]he

Illinois long-arm statute permits the exercise of jurisdiction to the full extent permitted by the

Fourteenth Amendment’s Due Process Clause, 735 ILL. COMP. STAT. 5/2-209(c), so here the

state statutory and federal constitutional inquiries merge.” Tamburo v. Dworkin, 601 F.3d 693,

700 (7th Cir. 2010); see also Spiegel v. Reynolds, 2016 U.S. Dist. LEXIS 161642, at *6-7 (N.D.

Ill. Nov. 22, 2016) (quoting uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 425 (7th Cir. 2010)

(“Because Illinois permits personal jurisdiction if it would be authorized by ... the United States

Constitution, the state statutory and federal constitutional requirements merge.”)). This standard

applies in TCPA cases. See Practice Mgmt. Support Servs. v. Cirque Du Soleil, Inc., 301 F.

Supp. 3d 840, 862 (N.D. Ill. 2018) (“‘Because the TCPA does not authorize nationwide service

of process, the court . . . look[s] to Illinois law for the limitation on the exercise of personal

jurisdiction.’”) (alternation in original) (quoting Bakov v. Consol. Travel Holdings Grp., Inc.,

Case No. 15 C 2980, 2016 U.S. Dist. LEXIS 102291, at *3 (N.D. Ill. Aug. 4, 2016)).

       To satisfy due process in this case, there must be sufficient “minimum contacts” with

Illinois such that maintaining the suit here “‘does not offend traditional notions of fair play and

substantial justice.’” Tamburo, 601 F.3d at 700-01 (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). Sufficient contacts with the forum only exist if the defendant’s conduct

shows that it purposely availed itself of the benefits of the forum such that it would reasonably

anticipate being haled into court there. See Stenger v. Leadenhall Bank & Tr. Co., No. 02 C

8655, 2004 U.S. Dist. LEXIS 4692, at *16 (N.D. Ill. Mar. 19, 2004) (citing World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

       “Jurisdiction over a defendant can be established either through general or specific

jurisdiction.” Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017) (citing Tamburo, 601 F.3d



                                               -3-
     Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 4 of 10 PageID #:42




at 701). “General jurisdiction over a defendant . . . requires that the defendant be ‘essentially at

home’ in the forum.” Erno Kalman Abelesz v. OTP Bank, 692 F.3d 638, 651 (7th Cir. 2012)

(citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). “Specific

jurisdiction ‘refers to jurisdiction over a defendant in a suit arising out of or related to the

defendant’s contacts with the forum.’” Brook, 873 F.3d at 552 (quoting GCIU-Emp’r Ret. Fund

v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th Cir. 2009)).

        As set forth below, there is neither general nor specific personal jurisdiction over SunPath

in this case.

                1)     This Court Lacks General Personal Jurisdiction Over SunPath
                       Because SunPath, a Delaware Corporation Headquartered in
                       Massachusetts, Is Not “at Home” in Illinois.

        Because SunPath is not “at home” in Illinois this Court may not exercise general

jurisdiction over the company.      Specifically, “[f]or ‘general,’ ‘all-purpose’ jurisdiction, the

defendant’s ‘continuous and systematic’ contacts must put him ‘at home’ in the forum state.”

Peters v. Sloan, 762 F. App’x 344, 346 (7th Cir. 2019) (citing Daimler AG v. Bauman, 571 U.S.

117, 126-27 (2014)). The Supreme Court and the Seventh Circuit both hold that a corporation is

“at home” where it is incorporated or where its principal place of business is located. Kipp v. Ski

Enter. Corp. of Wis., Inc., 783 F.3d 695, 698 (7th Cir. 2015) (citing Daimler, 571 U.S. at 137).

Crucially, a corporation’s business activities generally in a state, without more, are insufficient to

establish general personal jurisdiction. Daimler, 571 U.S. at 123. Likewise, an entity operating

nationwide “can scarcely be deemed at home in all” fifty states. Id. at 139 n.20.

        Based on the foregoing precedent, SunPath cannot be considered “at home” in Illinois.

Attached as Exhibit 1 is a true, accurate copy of the declaration of SunPath’s President, Andrew

Garcia (“Garcia Declaration”), in support of this Motion. As Mr. Garcia testifies, SunPath was

incorporated in Delaware and its only principal place of business is in Massachusetts – not

                                                -4-
    Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 5 of 10 PageID #:42




Illinois. Garcia Decl. ¶ 2; see AOTP Bank, 692 F.3d at 660 (“‘[F]or a corporation, [the paradigm

forum is] . . . one in which the corporation is fairly regarded as at home.’” (quoting Goodyear,

564 U.S. at 924)). SunPath does not own or lease any property in the state of Illinois. Garcia

Decl. ¶ 3. Moreover, there are no office locations in Illinois where SunPath has ever conducted

operations of any kind, let alone substantial operations. Garcia Decl. ¶ 4.

       Therefore, it is clear that there is no general jurisdiction over SunPath and, without

specific jurisdiction either, this case must be dismissed.

               2)      This Court Lacks Specific Jurisdiction Over SunPath Because
                       SunPath Did Not Make the Subject Calls that Form the Basis of
                       Plaintiff’s Lawsuit.

       Absent a showing of general jurisdiction, the only avenue for exercising personal

jurisdiction over SunPath is to show that specific jurisdiction may be exerted over the company.

“For ‘specific’ personal jurisdiction, the defendant’s connections to forum state must give rise to

the events that form the basis of the suit.” Peters v. Sloan, 762 F. App’x 344, 346 (7th Cir. 2019)

(citing Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014)). “Specific jurisdiction requires

that the defendant’s contacts with the forum state are what ‘give rise to the liabilities sued on’

and are ‘continuous and systematic.’” Michael W. Kincaid, DDS, Inc. v. Synchrony Fin., Case

No. 16-cv-796, 2016 U.S. Dist. LEXIS 106455, at *5 (N.D. Ill. Aug. 11, 2016) (quoting Int’l

Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)).             “The contacts relevant to specific

jurisdiction are those contacts with the forum state that are both related to the lawsuit and created

by the defendant.” Id. (citing Walden v. Fiore, 571 U.S. 277, 283 (2014)).

       Plaintiff Tracey Massey (“Plaintiff”) alleges that SunPath initiated numerous telephone

calls (“Subject Calls”) to his cell phone without his prior express written consent by an automatic

telephone dialing system (“ATDS”) in violation of the Telephone Consumer Protection Act, 47

U.S.C. § 227 (“TCPA”), see FAC ¶¶ 10-19, 37-44, and that the Subject Calls constituted an

                                                -5-
     Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 6 of 10 PageID #:42




unfair or deceptive act in violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS 505/1 (“ICFA”). See id. ¶¶ 45-54. Plaintiff’s allegations that SunPath

initiated the Subject Calls are misplaced, however, as demonstrated by Mr. Garcia’s Declaration.

See generally Ex. 1, Garcia Decl.

        First, and most problematic to Plaintiff’s case for specific jurisdiction, SunPath did not

initiate the Subject Calls, see Garcia Decl. ¶ 5, which constitutes Plaintiff’s entire basis for tying

SunPath to jurisdiction in Illinois.     Indeed, as explained above, SunPath is a third party

administrator of extended service contracts for automobiles. See id. ¶ 7. It is engaged primarily

in the business of handling incoming claims by policy holders and customer service for such

policy holders. See id. SunPath does not engage in outbound telemarketing itself. See id. ¶ 5.

Moreover, although Plaintiff only alleges a theory of direct liability against SunPath, see

generally FAC, 1 for the sake of clarity, SunPath likewise never caused anyone else to call

Plaintiff. See id. ¶ 6.



        1
          Although Plaintiff only alleges that SunPath is directly liable for the calls in his First
Amended Complaint, amendment to allege that SunPath is vicariously liable for the actions of
some unnamed party would be futile and nevertheless still fail to establish specific personal
jurisdiction. Although an agency relationship showing vicarious liability may be relevant to
show that specific jurisdiction exists, see Cunningham v. Health Plan Intermediaries Holdings,
LLC, Case No. 17-cv-1216, 2018 U.S. Dist. LEXIS 22921, at *12 (N.D. Ill. Feb. 13, 2018)
(dismissing as deficient the plaintiffs’ claims of an existing agency relationship among
defendants to assert specific jurisdiction over defendants when based solely on conclusory
allegations and contradicted by defendants’ declarations), an alleged principal is only vicariously
liable under the TCPA for acts of an alleged agent if the Plaintiff can show the alleged agent
acted with actual or apparent authority, or its unlawful behavior was ratified by the alleged
principal. See Toney v. Quality Res., Inc., 75 F. Supp. 3d 727, 742 (N.D. Ill. 2014) (“[A] seller
may face vicarious liability ‘under a broad range of agency principles, including not only formal
agency, but also principles of apparent authority and ratification.’” (quoting In re Joint Petition
Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6584 (2013))). Plaintiff would be unable to
substantiate any assertion that an agency relationship existed between SunPath and some
unnamed called party because, as Mr. Garcia testifies, SunPath did not authorize, direct, oversee,
or manage any party in initiating the Subject Calls to the Plaintiff. See Garcia Decl. ¶ 6. In fact,
the policies administered by SunPath were not even SunPath’s products to be marketed and sold.

                                                -6-
    Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 7 of 10 PageID #:42




       Quite simply, Plaintiff’s misplaced allegations against SunPath fail to show that SunPath

has an “‘affiliation between the forum and the underlying controversy’” via an “‘activity or an

occurrence that takes place in the forum state’” that would make specific jurisdiction appropriate.

Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1776 (2017) (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)); see also Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475 (1985) (“‘[I]t is essential in each case that there be some act by

which the defendant purposefully avails itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its laws.’” (quoting Hanson v.

Denckla, 357 U.S. 235, 253 (1958))). If anything, SunPath’s administration of policies marketed

and sold by others on behalf of another party, amount to mere “‘random,’” “‘fortuitous,’” and

“‘attenuated’” contacts, which are insufficient to establish that SunPath purposefully availed

itself of the benefits and protections of Illinois or otherwise hale SunPath into court there. Id. at

475 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)). The Subject Calls are

the “‘unilateral activity of another party or third person’” and cannot serve to establish specific

personal jurisdiction over SunPath. Id. (quoting Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 417 (1984)).

   Therefore, because Plaintiff cannot show that SunPath is in any way subject to general or

specific personal jurisdiction, the First Amended Complaint must be dismissed in its entirety

with prejudice.




Id. ¶ 8. Therefore, any request to further amend the pleadings should be denied as futile because
no theory of vicarious liability against SunPath could prevail. See Dordieski v. Austrian Airlines,
AG, CAUSE NO.: 2:15-CV-180-PPS-PRC, 2015 U.S. Dist. LEXIS 145343, at *3, (N.D. Ind.
Oct. 27, 2015) (“[I]nability to survive a 12(b)(2) motion places a proposed amended complaint
inside the definition of ‘futile.’”).

                                                -7-
    Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 8 of 10 PageID #:42




       C.      Asserting Personal Jurisdiction Over SunPath Would Offend Notions of Fair
               Play and Substantial Justice.

       This Court must also weigh the facts of the case to determine whether the exercise of

personal jurisdiction would comport with “fair play and substantial justice.” See Valtech, LLC v.

18th Ave. Toys Ltd., 14 C 134, 2015 U.S. Dist. LEXIS 17138, at *13 (N.D. Ill. Feb. 12, 2015)

(citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Factors to consider include “the

burden on the defendant, the forum State’s interest in adjudicating the dispute, the plaintiff’s

interest in obtaining convenient and effective relief, the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies, and the shared interest of the several

States in furthering fundamental substantive social policies.” Felland v. Clifton, 682 F.3d 665,

677 (7th Cir. 2012) (quoting Burger King, 471 U.S. at 477). Illustrative of whether the exercise

of jurisdiction comports with fair play and substantial justice is whether a defendant would

reasonably anticipate being haled into court in the forum. Tower Communs. Expert, LLC v. TSC

Constr., LLC, No. 18 C 2903, 2018 U.S. Dist. LEXIS 185746, at *27 (N.D. Ill. Oct. 30, 2018).

       As established above, it would be a tremendous burden on SunPath, the defendant, to

maintain a defense in Illinois when SunPath was not incorporated in Illinois, does not have its

principal places of business in Illinois, and most importantly, did not have any involvement in

making the Subject Calls. See Garcia Decl. ¶¶ 2, 5-6.

       Indeed, as a company operating in Massachusetts, with no offices in Illinois, see Garcia

Decl. ¶¶ 2, 4, the burden of traveling to Illinois to defend itself in this litigation is unreasonably

high. This is doubly true when weighing the other factors used to decide whether subjecting

SunPath to this jurisdiction supports notions of fair play. Although it is clear Plaintiff seeks

relief, it is in no way convenient to seek such relief by blindly alleging unlawful activity by

SunPath. In the same vein, this supports how little interest this forum has in submitting SunPath


                                                -8-
       Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 9 of 10 PageID #:42




to its jurisdiction, especially when considering SunPath’s lack of contacts with Illinois. See

Pierson v. Nat’l Inst. for Labor Relations Research, No. 15 C 11049, 2016 U.S. Dist. LEXIS

144002, at *30 (N.D. Ill. Oct. 17, 2016) (Illinois had little interest in exercising jurisdiction

because there was nothing “in the parties’ submissions that demonstrates that these Defendants

regularly conduct business in Illinois”). Accordingly, to force SunPath to travel to this forum to

defend itself in this litigation based solely on Plaintiff’s unsubstantiated allegations offends

notions of fair play and substantial justice.     Therefore, the Court should dismiss the First

Amended Complaint in its entirety.

III.     CONCLUSION

         SunPath, through the sworn testimony of its President, Andrew Garcia, has contradicted

Plaintiff’s unsubstantiated allegations that SunPath initiated the Subject Calls to Plaintiff’s cell

phone. Due process concerns require that Plaintiff’s search for the real caller continue without

imposing the costs of litigation in Illinois on SunPath. For the reasons set forth above, SunPath

respectfully requests that this Court grant its Motion to Dismiss for lack of personal jurisdiction.

Dated: December 2, 2019                       Respectfully submitted,

                                              SUNPATH, LTD.

                                              By Counsel

                                              /s/_Genevieve C. Bradley
David S. Wayne                                Mitchell N. Roth, pro hac vice
Saul Ewing Arnstein & Lehr LLP                Genevieve C. Bradley, pro hac vice
161 N. Clark Street, Suite 4200               ROTH JACKSON
Chicago, IL 60601                             8200 Greensboro Drive, Suite 820
Phone: 312-876-7100                           McLean, Virginia 22102
david.wayne@saul.com                          Phone:       703-485-3531
                                              Fax: 703-485-3525
                                              mroth@rothjackson.com
                                              gbradley@rothjackson.com

                                               Counsel for Defendant SunPath, Ltd.


                                                -9-
    Case: 1:19-cv-07056 Document #: 16 Filed: 12/02/19 Page 10 of 10 PageID #:42




                                CERTIFICATE OF SERVICE

       I certify that on this 2nd day of December 2019, I caused a copy of the foregoing

document to be served via ECF on all parties entitled to be receive notice.

                                             /s/ Genevieve C. Bradley
                                             Genevieve C. Bradley




                                              - 10 -
